 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     KMI ZEOLITE, INC., et al.,
11                                                         Case No.: 2:15-cv-02038-JCM-NJK
            Plaintiff(s),
12                                                                      ORDER
     v.
13
     UNITED STATES DEPARTMENT OF THE
14   INTERIOR, et al.,
15          Defendant(s).
16         On November 8, 2018, the Court ordered the parties to file dismissal papers or a status
17 report by January 24, 2019. Docket No. 139. A settlement conference was subsequently set to
18 take place before United States Magistrate Judge Cam Ferenbach on January 28, 2019. Docket
19 No. 144.     In light of the setting of that settlement conference, the Court VACATES the
20 requirement to file dismissal papers or a status report by January 24, 2019.
21         IT IS SO ORDERED.
22         Dated: January 15, 2019
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
